Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 02, 2019

The Court of Appeals hereby passes the following order:

A20D0148. MARSHA W. MIGNOTT v. BRIAN GARDINER.
A20D0151. THE MIGNOTT LAW GROUP, LLC v. BRIAN GARDINER.

      These related applications arose out of awards of attorney fees against Marsha
W. Mignott and the Mignott Law Group, LLC (collectively the “Applicants”) in
connection with Mignott’s representation of Marilyn Ennis, the plaintiff, in a lawsuit
filed against a homeowner’s association. On March 30, 2018, the trial court entered
an order denying the plaintiff’s motion to disqualify Brian Gardiner as counsel for the
homeowner’s association and granting attorney fees to Gardiner. The plaintiff filed
an application for discretionary appeal from the trial court’s order, which was
dismissed for failure to follow interlocutory procedures. See Ennis v. Rivercrest
Homeowners Association, Inc., Case No. A18D0443, dismissed May 16, 2018.
      Gardiner sought the issuance of a fi fa. against Ennis and the Applicants on
May 17, 2018, and the Applicants objected on the grounds that the grant of fees was
only against Ennis. On June 8, 2018, the trial court entered an order clarifying that
Gardiner was awarded attorney fees in the amount of $4,426.50 against Ennis and the
Applicants and directed the issuance of the fi fa. On June 29, 2018, the Applicants
filed “emergency motions” to stay recording of the fi fa. and to set aside the order of
attorney fees. On May 10, 2019, the trial court entered its order denying the
emergency motions and granting Gardiner an additional $1,309.00 in attorney fees
pursuant to OCGA § 9-15-14 (b) due to the Applicants’ continued frivolous litigation.
      On July 6, 2019, and July 9, 2019, the Applicants filed separate applications
for discretionary appeal from the May 10, 2019, order of the trial court. This Court
dismissed those applications for untimeliness and for failure to follow interlocutory
appeal procedures. See Marsha W. Mignott v. Brian Gardiner, Case No. A19D0545
and The Mignott Law Group, LLC v. Brian Gardiner, Case No. A19D0551 (both
dismissed August 1, 2019). Thereafter on October 15, 2019, the parties in the
underlying action filed a Joint Voluntary Dismissal of All Claims and Counterclaims
with Prejudice. On October 31, 2019, and November 1, 2019, the Applicants filed
separate applications for discretionary appeal, seeking to challenge yet again the trial
court’s May 10, 2019, order denying their motion to set aside attorney fees. We,
however, lack jurisdiction.
      These applications are barred by the law of the case. As stated earlier, the
Applicants previously-filed applications for discretionary review of the trial court’s
order of May 10, 2019, were dismissed for untimeliness and failure to follow our
interlocutory appeal procedures. “It is well established that any issue that was raised
and resolved in an earlier appeal is the law of the case and is binding on this Court,”
and it matters not that the dismissal of the previous appeal did not reach the merits of
the claim “because the dismissal, nevertheless, constitutes binding law of the case.”
Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011) (punctuation omitted).
See also Reeves v. Upson Regional Medical Center, 315 Ga. App. 582, 585 (1) (a)
(726 SE2d 544 ) (2012) (dismissal of an appeal because order challenged was
interlocutory is law of the case and cannot be revisited).
      Accordingly, our prior dismissals of the Applicants’ challenges to the trial
court’s denials of their motion to set aside constitute the law of the case, and we are
precluded from revisiting these issues. See id. at 328. These applications are
therefore hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/02/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.